ON MOTION FOR REHEARING.
In view of the disqualifications referred to in the preceding memoranda by Justices Atkinson and Gilbert, the Governor was requested to designate two judges of the superior courts to preside in the further consideration of this case, for the purpose of determining whether the motion for rehearing should be granted, and, if the motion should be granted, for the purpose of determining the whole case de novo as brought to this court. Honorables John D. Humphries and Yirlyn B. Moore, judges of the superior courts of the Atlanta Circuit, were designated by the Governor, and presided on an oral reargument of the case on March 14, 1936. Hpon consideration of the case by the court as thus constituted, it is ordered that the former judgment be adhered to. Chief Justice Bussell, Presiding Justice Beck, Justice Bell, and Judges Humphries and Moore concur. Justice Hutcheson withdraws his former concurrence, and dissents. His opinion follows: